DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10523382. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-24 is a broader variation of claims 1-24 of U.S. Patent No. 10523382, in which a “frequency channel schedule” correlates to “frequency hopping”. 

Instance Application 16/698,974
Patent 10523382
1: A communication control device comprising: 

  a communication unit implemented by circuitry and configured to communicate with a first radio communication apparatus belonging to a first radio network;  

  decide whether the first radio communication apparatus belonging to the first radio network performs a radio 
communication by a frequency channel schedule or performs the radio 
communication without the frequency channel schedule based on information of a 
second radio network different from the first radio network, the information of 
the second radio network including information relating to a frequency band 
utilized by the second radio network;





  determine the frequency channel schedule 
for the radio transmission of the first radio communication apparatus;  and 

  notify the first radio communication apparatus of the determined frequency channel schedule.


  a communication unit  implemented by circuitry and configured to communicate with a radio communication apparatus belonging to a first radio network;  

  and a control unit implemented by circuitry and configured to control whether the radio communication apparatus belonging to the first radio network performs a radio communication by frequency hopping or performs the radio communication without 
frequency hopping based on information of a second radio network different from the first radio network, the information of the second radio network including information relating to a frequency band utilized by the second radio network, a time slot in which the second radio network is operated, a priority ranking of the second radio network;  and a location where the second radio network is 
operated, and 

 the control unit controls the radio communication apparatus belonging to the first radio network to transmit data while performing the radio communication by frequency hopping.

3.  The communication control device according to claim 1, wherein the control unit decides a hopping pattern of frequency hopping performed by the radio communication apparatus belonging to the first radio network.

information of the second radio network further includes at least one of a time 
slot in which the second radio network is operated, a priority ranking of the 
second radio network, and a location where the second radio network is operated, and the communication unit is further configured to control the first radio communication apparatus belonging to the first radio network to transmit data according to the frequency channel schedule.
See claim 1.
3: The communication control device according to claim 1, wherein the communication unit is further configured to determine that the first radio network performs the radio communication by frequency channel schedule in a frequency band overlapping with a frequency band utilized by the second radio network.
2.  The communication control device according to claim 1, wherein the 
control unit decides that frequency hopping is performed in a frequency band overlapping with a frequency band utilized by the second radio network

4.  The communication control device according to claim 3, wherein the control unit decides a hopping pattern different from a hopping pattern of frequency hopping performed by the second radio network.
5: The communication control device according to claim 1, wherein the frequency channel schedule is defined in a unit of at least any of a subcarrier unit, a resource block unit and a component carrier unit.
5.  The communication control device according to claim 3, wherein hopping in a frequency direction is defined in the hopping pattern in a unit of at least any of a subcarrier unit, a resource block unit and a component carrier unit. 

6: The communication control device according to claim 1, wherein the frequency channel schedule is defined in a unit of at least any of a symbol unit, a slot unit and a subframe unit.
6.  The communication control device according to claim 3, wherein hopping in a time direction is defined in the hopping pattern in a unit of at least any of a symbol unit, a slot unit and a subframe unit.
7: The communication control device according to claim 1, wherein the communication unit is further configured to determine whether or not the first radio network performs the radio communication by frequency channel schedule based on a possibility that the first radio network interferes with the second radio network.
7.  The communication control device according to claim 1, wherein the control unit controls whether or not frequency hopping is performed based on whether or not there is a possibility that the first radio network interferes with the second radio network.
8: The communication control device according to claim 1, wherein the communication unit is further configured to determine the possibility of interference in the case where there is a possibility that a frequency band utilized by the first radio network at least partially overlaps with a frequency band utilized by the second radio network.
8.  The communication control device according to claim 7, wherein the control unit determines that there is a possibility of interference in the case where there is a possibility that a frequency band utilized by the first radio network at least partially overlaps with a frequency band utilized by the second radio network.
9: The communication control device according to claim 8, wherein the communication unit is further configured to determine whether or not the second radio network changes the used frequency band over time based on the information of the second radio network.
9.  The communication control device according to claim 8, wherein the control unit determines whether or not the second radio network changes the use frequency band over time based on information of the second radio network.
10: The communication control device according to claim 8, wherein the communication unit is further configured to determine the possibility of overlapping in the case where the second radio network changes the used frequency band over time.
10.  The communication control device according to claim 9, wherein the control unit determines that there is a possibility of overlapping in the case where the second radio network changes the use frequency band over time.

communication unit is further configured to determine the possibility of overlapping in the case where a direction in which the second radio network changes the use frequency band over time is a direction approaching the frequency band utilized by the first radio network.
11.  The communication control device according to claim 10, wherein the 
control unit determines that there is a possibility of overlapping in the case where a direction in which the second radio network changes the use frequency band over time is a direction approaching the frequency band utilized by the first radio network.
12: The communication control device according to claim 8, wherein the communication unit is further configured to determine that there is no possibility of overlapping in the case where a direction in which the second radio network changes the use frequency band over time is a direction away from the frequency band utilized by the first radio network.
12.  The communication control device according to claim 10, wherein the control unit determines that there is no possibility of overlapping in the case where a direction in which the second radio network changes the use frequency band over time is a direction away from the frequency band utilized by the first radio network.
13: The communication control device according to claim 8, wherein the communication unit is further configured to determine the possibility of interference in the case where an operating location of the first radio network at least partially overlaps with an operating location of the second radio network.
13.  The communication control device according to claim 8, wherein the control unit determines that there is a possibility of interference in the case where an operating location of the first radio network at least partially overlaps with an operating location of the second radio network.
14: The communication control device according to claim 8, wherein the communication unit is further configured to determine the possibility of interference in the case where an operating time slot of the first radio network at least partially overlaps with an operating time slot of the second radio network.
14.  The communication control device according to claim 8, wherein the control unit determines that there is a possibility of interference in the case where an operating time slot of the first radio network at least partially overlaps with an operating time slot of the second radio network.
15: The communication control device according to claim 1, wherein the communication unit is further configured to control whether or not the first radio network performs the radio communication by frequency channel schedule based on a ratio of overlapping between a frequency band utilized by the first radio network and a frequency band utilized by the second radio network.
15.  The communication control device according to claim 1, wherein the control unit controls whether or not frequency hopping is performed based on a ratio of overlapping between a frequency band utilized by the first radio network and a frequency band utilized by the second radio network.
16: The communication control device according to claim 1, wherein the communication unit is further configured to determine that the first radio network performs the radio communication by frequency channel schedule in the case 

17: The communication control device according to claim 1, wherein the communication unit is configured to acquire the information of the second radio network from a storage apparatus.
17.  The communication control device according to claim 1, wherein the communication unit acquires information of the second radio network from a storage apparatus.
18: The communication control device according to claim 1, wherein the communication unit is configured to acquire the information of the second radio network from a sensor apparatus.
18.  The communication control device according to claim 1, wherein the communication unit acquires information of the second radio network from a sensor apparatus.
19: The communication control device according to claim 1, wherein the 
communication unit is further configured to control other radio communication apparatuses belonging to the first radio network to receive data transmitted by the first radio communication apparatus belonging to the first radio network while performing the radio communication by the frequency channel schedule, based on information relating to the frequency channel schedule.
19.  The communication control device according to claim 1, wherein the 
control unit controls other radio communication apparatuses belonging to the first radio network to receive data transmitted by the radio communication apparatus belonging to the first radio network while frequency hopping is performed, based on information relating to the frequency hopping.
20: The communication control device according to claim 1, wherein the communication unit is further configured to control a storage apparatus to store the information of the second radio network. 
20.  The communication control device according to claim 1, wherein the control unit controls a storage apparatus to store information of the second radio network.
21: The communication control device according to claim 1, wherein the communication unit is further configured to control a sensor apparatus configured to sense the information of the second radio network to sense a frequency band wider than a frequency band utilized by the first radio network.
21.  The communication control device according to claim 1, wherein the control unit controls a sensor apparatus configured to sense information of the second radio network to sense a frequency band wider than a frequency band utilized by the first radio network.
22: The communication control device according to claim 21, wherein the communication unit is further configured to control the sensor apparatus to divide the frequency band into a plurality of bands and sense the bands.
22.  The communication control device according to claim 21, wherein the control unit controls the sensor apparatus to divide the frequency band into a plurality of bands and sense the bands.
23: The communication control device according to claim 1, wherein the priority ranking corresponds to a spectrum access for a predetermined frequency band.
23.  The communication control device according to claim 1, wherein the priority ranking corresponds to a spectrum access for a predetermined frequency band.
24: A communication control method comprising: communicating with a first radio 


  deciding whether the first radio communication apparatus belonging to the first radio network performs a radio communication by a frequency channel schedule or performs the radio communication without the frequency channel schedule based on information 
of a second radio network different from the first radio network, the information of the second radio network including information relating to a frequency band utilized by the second radio network;  




  determining the frequency channel schedule for the radio transmission of the first radio communication apparatus;  and 

   notifying the first radio communication apparatus of the determined frequency channel schedule. 




  controlling whether the radio communication apparatus belonging to the first radio network performs a radio communication by frequency hopping or performs the radio communication without frequency hopping based on information of a second radio network different from the first radio network, the information of the second 
radio network including information relating to a frequency band utilized by the second radio network, a time slot in which the second radio network is operated, a priority ranking of the second radio network, and a location where the second radio network is operated;  and 

  controlling the radio communication apparatus belonging to the first radio network to transmit data while performing the radio communication by frequency hopping.

3.  The communication control device according to claim 1, wherein the control unit decides a hopping pattern of frequency hopping performed by the radio communication apparatus belonging to the first radio network.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11, 13, 14, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 8 recites the limitation "the possibility of interference" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the possibility of overlapping" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the possibility of overlapping" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the possibility of interference" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the possibility of interference" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the priority ranking" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14, 17, 18, 20, 24,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2006/0013285), in view of Sarca et al. (US 8428101).

Regarding claim 1, 24,  Kobayashi discloses a communication control device (the base station selects a frequency hopping pattern and informs the mobile station of the selected hopping pattern based on information, [0162]-[0163] and [0150] and [0083]-[0085] and figure 19 and figure 22) comprising: 
	a communication unit implemented by circuitry ([0083]-[0085] and figure 6) and configured to communicate with a first radio communication apparatus belonging to a first radio network (radio communication is performed between a certain radio base station (“base station 2”) and a plurality of radio communication apparatuses (“the mobile station 1”) located in the server area, [0069] and figure 1 and figure 19) 
	decide whether the first radio communication apparatus belonging to the first radio network performs a radio communication by a frequency channel schedule  based on information of a second radio network different from the first radio network, the information of the second radio network including information relating to a frequency band utilized by the second radio network (interference between mobile stations belonging to different base stations 2, i.e., interference between adjacent cells (correlating to a first and a second radio network) , can be avoided by detecting a frequency-hopping-pattern included in a radio transmitted from another mobile station 1 and the mobile stations 1 detects the frequency-hopping pattern of another mobile station (correlating to a second radio network) and informs the base station of the detection result…the base station 2 selects a frequency-hopping pattern suitable for the mobile station 1 and informs the mobile station 1 of the selected frequency-hopping pattern, [0150] and [0162]-[0163] and figure 19 and figure 22 and [0084] and [0005]) ; 
	determine the frequency channel schedule for the radio transmission of the first radio communication apparatus (the base station 2 selects a frequency-hopping pattern suitable for the mobile station 1 and informs the mobile station 1 of the selected frequency-hopping pattern, [0150] and [0162]-[0163] and figure 19 and figure 22 and [0084] and [0005]); and 
informs the mobile station 1 of the selected frequency-hopping pattern, [0150] and [0162]-[0163] and figure 19 and figure 22 and [0084] and [0005]). 

The Kobayashi however fails to specifically disclose performing the radio communication without the frequency channel schedule. In a similar field of endeavor, Sarca discloses of the similar concept of interference trigged frequency hopping and further discloses that frequency hopping only occurs if interference is detected and if no interference is detected, no hopping occurs (performs the radio communication without the frequency channel schedule based on detected interference (correlating to information of a second radio network), col1 lines30-60 and abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept not performing the frequency channel schedule (correlating to the frequency hopping pattern) when no interference is detected as disclosed by Sarca into the communication apparatus and method of assigning frequency hopping patterns to mobile stations in instances of interference from another mobile station of a different cell as disclosed by Kobayashi in order to correctly and efficiently determine how to and when to change frequencies in instances of interference and not to use a frequency hopping pattern when no interference is detected such that resources are correctly used and frequency hopping is correctly determined.

Regarding claim 2, Kobayashi discloses wherein the information of the second radio network further includes at least one of a time slot in which the second radio network is operated, a priority ranking of the second radio network, and a location where the second radio network is operated, and the communication unit is further configured to control the first radio communication apparatus belonging to the first radio network to transmit data according to the frequency channel schedule (information of frequency-hopping pattern of another mobile station and in frequency-hopping pattern A, sub carriers 1, 2, 4, and 3 are assigned at time 1, 2, 3, and 4 (correlating to a time slot in which the second radio network is operated), respectively and sub-channels assigned to the mobile stations in units of certain periods, [0162] and [0152] and [0005] and Figure 20 and Figure 22). 

Regarding claim 3, Kobayashi discloses wherein the communication unit is further configured to determine that the first radio network performs the radio communication by frequency channel schedule in a frequency band overlapping with a frequency band utilized by the second radio network (compares these hopping patterns information items to detect that sub-channels…are colliding with each other (correlating to overlapping), [0091] and [0093] and [0109] and [0130]). 

Regarding claim 4, Kobayashi discloses wherein the communication unit is further configured to determine the frequency channel schedule to be different from a frequency channel schedule performed by the second radio network (the base station configured to set based on the subchannel information a plurality of hopping patterns at the radio communication apparatuses to avoid collision (correlating to different) between hopping patterns, [0017] and [0091] and [0079]). 

Regarding claim 5, Kobayashi discloses wherein the frequency channel schedule is defined in a unit of at least any of a subcarrier unit, a resource block unit and a component carrier unit (frequency hopping pattern comprising frequency/sub-carrier and time, [0091] and [0151]-[0152] and figure 20 and [0005]). 

Regarding claim 6, Kobayashi discloses wherein the frequency channel schedule is defined in a unit of at least any of a symbol unit, a slot unit and a subframe unit (frequency hopping pattern comprising frequency/sub-carrier and time, [0091] and [0151]-[0152] and figure 20 and [0005]).

Regarding claim 7, Kobayashi discloses wherein the communication unit is further configured to determine whether or not the first radio network performs the radio communication by frequency channel schedule based on a possibility that the first radio network interferes with the second radio network (whether the frequency hopping pattern of mobile station contains an inference component and subchannel collisions, [0162] and [0091]).

Regarding claim 8, Kobayashi discloses wherein the communication unit is further configured to determine the possibility of interference in the case where there is a  (sub-channels that are colliding with each other correlating to overlapping, [0091]).

Regarding claim 9, Kobayashi discloses wherein the communication unit is further configured to determine whether or not the second radio network changes the used frequency band over time based on the information of the second radio network (hopping pattern such that mobile station A and B use subchannels with number 13 at different times therefore the subchannels do not collide with each other thus correlating changes the use of frequency over time, [0091] and [0152] and [0005] and Figure 20).

Regarding claim 10, Kobayashi discloses wherein the communication unit is further configured to determine the possibility of overlapping in the case where the second radio network changes the used frequency band over time (subchannels that collide in which is based on time usage by the mobile station, [0091] and [0152] and [0005] and Figure 20).

Regarding claim 11, Kobayashi discloses wherein the communication unit is further configured to determine the possibility of overlapping in the case where a direction in which the second radio network changes the use frequency band over time is a direction approaching the frequency band utilized by the first radio network (subchannels that collide (correlating to overlapping) in which is based on changing time usage by the mobile station, [0091] and [0152] and [0005] and Figure 20 and [0007] and [0105]).

Regarding claim 12, Kobayashi discloses wherein the communication unit is further configured to determine that there is no possibility of overlapping in the case where a direction in which the second radio network changes the use frequency band over time is a direction away from the frequency band utilized by the first radio network (hopping pattern such that mobile station A and B use subchannels with number 13 at different times therefore the subchannels do not collide (no overlapping) with each other thus correlating changes the use of frequency over time, [0091] and [0152] and [0005] and Figure 20 and [0007] and [0105]).

Regarding claim 13, Kobayashi discloses wherein the communication unit is further configured to determine the possibility of interference in the case where an operating location of the first radio network at least partially overlaps with an operating location of the second radio network (interference between adjacent cells in which adjacent cells are shown to be overlapping, [0150] and figure 19 and figure 1).

Regarding claim 14, Kobayashi discloses wherein the communication unit is further configured to determine the possibility of interference in the case where an operating time slot of the first radio network at least partially overlaps with an operating time slot of the second radio network (subchannels that collide (correlating to overlapping) in which is based on changing time usage by the mobile station, [0091] and [0152] and [0005] and Figure 20).

Regarding claim 17, Kobayashi discloses wherein the communication unit is configured to acquire the information of the second radio network from a storage apparatus (the hopping pattern determination unit extracts, from the transmission information attribute database, information indicating, for examples attributes required for an up-signal from each mobile station and determines frequency-hopping patterns and the transmission information attribute database stores attributes of each mobile station, [0120]-[0121] and [0123] and [0129] and [0131] and [0021] and [0162]). 

Regarding claim 18, Kobayashi discloses wherein the communication unit is configured to acquire the information of the second radio network from a sensor apparatus (detection circuit detects an interference and mobile station detects the frequency hopping pattern of another mobile station, [0007] and [0162]). 


Regarding claim 20, Kobayashi discloses wherein the communication unit is further configured to control a storage  apparatus to store the information of the second radio network (a storing unit to store a plurality of hopping patterns and transmission information attribute database stores attributes of each mobile station, [0021] and [0120]-[0121] and [0123] and [0129] and [0131]). 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Sarca, in further view of Takahashi et al. (US 2015/0009843).
Regarding claim 15, Kobayashi, and Sarca, fails to specifically disclose wherein the control unit controls whether or not the first radio network performs the radio communication by frequency channel schedule based on a ratio of overlapping between a frequency band utilized by the first radio network and a frequency band utilized by the second radio network. Kobayashi however discloses of the concept of interference with respect to overlapping frequencies correlating to hopping pattern collisions and interference avoidance between cells ([0091] and [0150]). In a similar field of endeavor, Takahashi further discloses of an allowable overlap number that is set for each mobile station device and a ratio of frequencies that can be overlapped with another mobile station device to frequencies  used by each device for transmission on a basis of the index of the amount of interference for each mobile station with another cell (ratio of overlapping between a frequency band utilized by the first radio network and a frequency band utilized by the second radio network , [0142]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept determining an allowable ratio of overlapping between frequency bands in relationship to interference as disclosed by Takahashi into the communication apparatus and method of for interference detection as disclosed by Kobayashi, and Sarca, in order to correctly and efficiently determine . 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Sarca, in further view of Nakata (US 2013/0171984).
Regarding claim 16, Kobayashi, and Sarca, fails to specifically disclose wherein determine that the first radio network performs the radio communication by frequency channel schedule in the case where it is required under law to acquire the information of the second radio network. In a similar field of endeavor, Nakata discloses that which frequency band is used by which network operator of which country as a licensed band is specified in a law or the like related to the utilization of radio waves determined by a radio frequency management authority in each country (required under law to acquire the information of the second radio network, [0006]-[0007]).. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Sarca, in further view Xu et al. (US 2017/0013466).

Regarding claim 19, Kobayashi and Sarca fails to disclose wherein the communication unit is further configured to control other radio communication apparatuses belonging to the first radio network to receive data transmitted by the first radio communication apparatus belonging to the first radio network while performing the radio communication by the frequency channel schedule, based on information relating to the frequency channel schedule. Kobayashi however discloses each mobile station performs FH-scheme communication based on hopping pattern information supplied from the base station and adjacent mobile stations communicate with each other by radio, [0113]-[0114] and [0117] and [0163]-[0164]). In a similar field of endeavor, Xu discloses a frequency hopping pattern adopted by the transmission UE…receive a type of the frequency hopping pattern configured by the base station and then the transmission UE indicates the adopted type of frequency hopping pattern…to the receiver end UE (configured to control other radio communication apparatuses belonging to the first radio network to receive data transmitted by the first radio communication apparatus belonging to the first radio network while performing the radio communication by the frequency channel schedule, based on information relating to the frequency channel schedule, [0058]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of configuring frequency hopping patterns for communications with other radio .

Claim 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, in view of Sarca, in further view, Horiguchi et al. (US 2008/0069275).
Regarding claim 23, Kobayashi and Sarca fails to specifically disclose wherein a priority ranking corresponds to a spectrum access for a predetermined frequency band. Kobayashi however discloses when a subchannel for mobile station A (having higher priority) collides with a subchannel included in that for mobile station B (having a lower priority), the colliding sub-channel of mobiles station B is replaced with one of the not yet used hopping channel candidates ([0130]). In a similar field of endeavor, Horiguchi discloses of the similar concept of interference with respect to channel usage ([0032] and [0038]) and further discloses a priority level database that stores information indicating a plurality of systems (frequencies the systems can use) in relation to information indicating whether each system has a higher priority than the own system and priority degrees of the systems in the frequency band that can be used by the apparatus for signal transmissions and of processing for performing communication using a frequency band different from that used in the preceding transmission if the former priority is higher than the latter priority (priority ranking corresponds to spectrum access for a predetermined frequency band, [0043] and [0047] and [0055]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using information such as priority rankings, where the priority ranking corresponds to a spectrum access for a predetermined frequency band, in instances wherein interference is detected by another system in determining frequency hopping as disclosed by Horiguchi into the communication apparatus and method of assigning frequency hopping patterns to mobile stations in instances of interference from another mobile station of a different cell as disclosed by Kobayashi, and Sarca in order to correctly and efficiently determine how to and when to change frequencies in instances of interference, in which may be based upon priority. 
 
Allowable Subject Matter
Claims 21, 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473